                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

                                  :
CHESTER D. AKINS,                 :    Civ. Action No. 19-8382 (NLH)
                                  :
                Petitioner,       :
                                  :
           v.                     :    MEMORANDUM
                                  :
DAVID ORTIZ,                      :
                                  :
                Respondent.       :
                                  :

     1.    Petitioner filed this Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241, in which he challenges the

calculation of his sentence as it relates to the application of

jail time credits.    See ECF No. 1.

     2.    Respondent advised the Court by letter dated April 14,

2019, that Petitioner obtained relief regarding the proper

application of his time credits and has now been released from

custody.   See ECF No. 7.

     3.    A review of the Federal Bureau of Prisons Inmate

Locator webpage confirms that Petitioner was released from

federal custody on April 4, 2019.

     4.    Petitioner has not communicated with the Court since

he was released from custody. 1




1 The Court notes that Petitioner has not updated his address as
required by Local Rule 10.1.
     5.   Because Petitioner is no longer in custody and has

received the relief he was requesting, it appeared to the Court

that his § 2241 petition should be dismissed as moot for failure

to present a case or controversy for which this Court could

provide relief.   See, e.g., Scott v. Holt, 297 F. App’x 154, 155

(3d Cir. 2008) (affirming dismissal of § 2241 petition as moot).

     6.   On May 1, 2019, the Court issued an order to show

cause within fourteen (14) days why the Petition should not be

dismissed as moot because the Petitioner had obtained in state

court the relief he was seeking in this action.   See ECF No. 9.

     7.   Petitioner has failed to show cause or respond in any

matter to that Order.

     8.   As such, the Court will dismiss this Petition pursuant

to § 2241 as moot.



Dated: May 30, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 2
